In an action to recover damages for the loss of plaintiff’s pedigreed Collie show dog, defendants' appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Suffolk County, entered December 20, 1968 upon a jury verdict, as included a recovery against them based upon the jury’s award of $8,000 for the loss of prospective stud fees (appellants’ brief asks for no relief from so much of the judgment as is based on the jury award of $7,000 for the market value of the dog). Judgment reversed insofar as appealed from, on the law, with costs to appellants; accordingly, the jury’s award of. $8,000 for the loss of prospective stud fees *951is vacated; and case remitted to the trial court for entry of an amended judgment in accordance herewith. The findings of fact below have not been affirmed. In our opinion there can be no additional recovery for loss of prospective stud fees. The jury’s award for the full market value of the dog fully compensates plaintiffs (see Rimbaud v. Beiermeister, 168 App. Div. 596; Kling v. United States Fire Ins. Co., 146 So. 2d 635 [La. App.]). Christ, Acting P. J., Brennan, Rabin, Benjamin and Martuscello, JJ., concur.